Citation Nr: 0930605	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  03-36 933	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disability, including arthritis and arthralgia.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability, to include arthritis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for chalazion of the 
left eyelid, formerly claimed as an eye condition.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for conjunctivitis, 
formerly claimed as an eye condition.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney disorder.

6.  Entitlement to service connection for a left knee 
disability, to include arthritis.

7.  Entitlement to service connection for a right ankle 
disability, to include arthritis.

8.  Entitlement to service connection for a left ankle 
disability, to include arthritis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1952 to June 
1957.

In October 2006, the Board denied service connection for 
bilateral pes planus and remanded the issues current on 
appeal to the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (RO) for additional 
development.  

Although the Board remand characterized the issues of service 
connection for disabilities of the left knee, right ankle, 
and left ankle as issues involving whether new and material 
evidence had been received to reopen the claims, the Board 
notes that because these issues do not involve prior final 
adjudications, they are correctly characterized as noted on 
the title page.

FINDINGS OF FACT

1.  The original claim of service connection for an eye 
condition was denied by an unappealed rating decision in June 
1959; this denial was confirmed by unappealed rating decision 
in November 1966.  

2.  The evidence received subsequent to the November 1966 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  

3.  The original claims of service connection for right 
shoulder disability and a kidney disability were denied by an 
unappealed rating decision in February 1960.  

4.  The evidence received subsequent to the February 1960 
rating decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating any of the claims.  

5.  The original claim of service connection for low back 
disability was denied by an unappealed rating decision in 
November 1966; this issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for low back disability was denied by the Board in 
March 1992.  

6.  The evidence received subsequent to the March 1992 Board 
decision does not by itself or in connection with the 
evidence previously assembled raise a reasonable possibility 
of substantiating the claim.  

7.  A left knee disability, including arthritis, was not 
shown in service or for many years after discharge and is not 
due to an event or incident of his active service.

8.  A right ankle disability, including arthritis, was not 
shown in service or for many years after discharge and is not 
due to an event or incident of his active service.

9.  A left ankle disability, including arthritis, was not 
shown in service or for many years after discharge and is not 
due to an event or incident of his active service.
CONCLUSIONS OF LAW

1.  The November 1966 rating decision which denied 
entitlement to service connection for an eye disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2008).

2.  New and material evidence has not been received to reopen 
the claim of service connection for an eye disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).

3.  The February 1960 rating decision which denied 
entitlement to service connection for right shoulder 
disability and a kidney disability is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence has not been received to reopen 
the claims of service connection for a right shoulder 
disability, a leg disability, and a kidney disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).

5.  The March 1992 Board decision which did not find any new 
and material evidence to reopen a claim for entitlement to 
service connection for a low back is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

6.  New and material evidence has not been received to reopen 
the claim of service connection for a low back disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2008).

7.  Disability of the left knee was not incurred in or 
aggravated by active duty, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1131, 1137, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.1, 3.303, 3.307, 3.309 (2008).  



8.  Right ankle disability was not incurred in or aggravated 
by active duty, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.307, 3.309 (2008).  

9.  Left ankle disability was not incurred in or aggravated 
by active duty, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1137, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Adequate notice to the veteran was not sent in this case 
until later in the claims process.  However, VA may proceed 
with adjudication of a claim if errors in the timing or 
content of the notice are, as in this case, not prejudicial 
to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see 
also Pelegrini, 18 Vet. App. at 121.  

The RO sent the Veteran a letter in January 2002 that 
informed him of the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of VCAA, the letters informed the Veteran what 
evidence and information he was responsible for obtaining and 
the evidence that was considered VA's responsibility to 
obtain.  Additional VA and private medical records were 
subsequently added to the claims files.  

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the 
Court established significant requirements with respect to 
the content of the duty to assist notice under the VCAA which 
must be provided to a veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought.  The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, VA to examine 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, a VCAA notification letter provided to the 
Veteran in February 2008, as a result of the Board remand, 
complies with the holding in Kent.  The Veteran was informed 
in a March 2007 letter that an appropriate disability rating 
and effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  However, with respect to the 
claim to reopen, VA's duty to assist the Veteran in the 
development of his claim is not triggered unless and until a 
claim is reopened.  See 38 U.S.C.A. § 5103A.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a 
medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. 
Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of 
VA medical examination, when claimant had not presented new 
and material evidence.)  However, VA nexus opinions were 
obtained in April 2009.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

The Board is required to apply the relevant law, including 
statutes published in Title 38, United States Code ("38 
U.S.C.A "); regulations as published in the Title 38 of the 
Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.) and the Court 
of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).    

New And Material Evidence

Although the Veteran contends that he has disabilities of the 
right shoulder, back, eyes, and kidney due to service, the 
pertinent evidence does not show new and material evidence 
that he has any of these disabilities due to service to 
reopen any of the claims.

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Additionally, Board 
decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  

The Board notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2002).  Because the 
Veteran filed his request to reopen his claims in October 
2001, the current version of the law is applicable in this 
case.

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the Veteran's claim to be reopened, new and 
material evidence must be submitted.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  There must be new and material evidence 
as to any aspect of the Veteran's claim that was lacking at 
the time of the last final denial in order to reopen the 
claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
Consequently, there would need to be evidence that the 
Veteran currently has each of the issues on appeal due to an 
event or incident of his period of active service.  

The issue of service connection for an eye condition was 
denied by an unappealed rating decision in June 1959 because 
it was considered an acute and transitory condition without 
sequelae; this denial was confirmed by unappealed rating 
decision in November 1966 because the disorder was not 
considered related to service.  

The issues of service connection for a right shoulder 
disability and a kidney disability were denied by an 
unappealed rating decision in February 1960 because a right 
shoulder disability was not shown to be due to service and 
because there was no postservice residual of a kidney 
disorder.  

The issue of service connection for low back disability was 
denied by an unappealed rating decision in November 1966 
because the complaints in service were considered acute and 
transitory and unrelated to any postservice low back problem; 
the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for low 
back disability was denied by the Board in March 1992 because 
no new and material evidence was shown.  

The Veteran attempted to reopen his claims of service 
connection for the disabilities at issue in October 2001.

The evidence on file at the time of the June 1959 RO 
decision consisted of the Veteran's service treatment 
records.

Evidence added to the file between June 1959 and February 
1960 consisted of a December 1959 VA examination report.  

Evidence added to the file between February 1960 and 
November 1966 consists of a June 1966 private medical 
report and a September 1966 VA examination report.  

Evidence added to the file between November 1966 and March 
1992 consists of private and VA medical records dated from 
June 1959 to September 1990.

Evidence received since March 1992 consists of private and 
VA treatment reports dated from April 1994 to April 2007, 
April 2009 VA examination reports, and written statements 
by and on behalf of the Veteran.  

The Veteran's service treatment records reveal low back 
complaints in March 1953 and June 1954.  Mild conjunctivitis 
was noted in June 1953, and chalazion of the right eyelid was 
reported in November 1955.  The Veteran had an abnormal 
urinalysis in early December 1956, with repeat urinalyses 
later in December 1956 being normal.  The only relevant 
abnormality reported on separation medical evaluation in 
April 1957, which included a urinalysis, was a small 
chalazion of the left upper eyelid.

When seen by VA in December 1959, the diagnoses were 
bilateral chalazions, mild; no residuals of a kidney 
infection; and arthralgia of the right shoulder.

The diagnoses on VA examinations in September 1966 were 
chalazions, recurrent; and bilateral conjunctivitis, 
chronic, mild; and lumbosacral strain, chronic, mild.
Private treatment records reveal that the Veteran incurred 
abrasions and lumbar sprain in April 1973 when he fell at 
work and hit his left ankle and leg and twisted his back.  

The Veteran complained on VA examination in January 1974 
of eye trouble and of pain in the shoulder and back.  The 
pertinent diagnosis was residuals of an industrial 
accident in April 1973 with minimal lumbar strain.

Private treatment records for November 1984 reveal lumbar 
disc syndrome.

The assessment on VA eye evaluation in October 2002 was 
ocular hypertension vs. glaucoma suspect.  The impressions 
in February 2006 were glaucoma suspect, cataracts, and 
pinguecula with dry eyes.  Stage III chronic kidney 
disease was noted in January 2007.

The Veteran underwent VA kidney, joint and eye evaluations 
in April 2009; and it was noted that the claims file was 
reviewed by each the examiners.  Each examiner concluded 
that it is less likely than not that the Veteran's kidney, 
joint, and eye disorders are due to service.  

The Veteran's kidney problem was considered due to 
postservice hypertension.  It was noted that the abnormal 
urinalysis in service was transient, that there was no 
medical history of recurrent UTI or pyelonephritis, and 
that a nephrology consultation in May 2008 determined that 
the Veteran's chronic kidney disease was due to 
hypertension, which was not shown until a number of years 
after service separation.

On joint evaluation, the examiner concluded that, due to 
the lack of significant physical findings in service, lack 
of evidence of a significant service injury, mild 
degenerative changes on diagnostic studies, and lack of 
lower extremity deformities, the Veteran's lumbar 
spondylosis and right shoulder rotator cuff tendonosis 
were considered current conditions most likely due to the 
Veteran's genetic predisposition, his age, and his 
postservice vocation as a construction worker.  

The examiner concluded on VA eye examination in April 2009 
that the Veteran's eye complaints in service were acute 
and transitory without sequelae and that his current 
Veteran's eye problems were due to age-related dryness of 
the eyes.  The examiner noted that there was no scarring 
of the eyelid or lagophthalmos from previous chalazion and 
that was no active conjunctivitis or permanent corneal 
scarring related to previous conjunctivitis.  

The Board has reviewed the evidence received into the 
record since the November 1966 RO denial and finds that 
new and material evidence has not been submitted 
sufficient to reopen a claim for service connection for an 
eye disorder, to include chalazion of the left eyelid and 
conjunctivitis.  New and material evidence has also not 
been submitted since the February 1960 RO denial 
sufficient to reopen claims for service connection for 
disabilities of the right shoulder or the kidney.  New and 
material evidence has also not been submitted since the 
March 1992 Board denial sufficient to reopen a claim for 
service connection for a low back disability.

While the new evidence received since the most recent 
denials of the issues on appeal shows various diagnoses 
and symptoms, it is dated many years after service 
discharge and does not include any medical nexus to 
service.  In fact, the new evidence includes medical nexus 
opinions against the claims.

Thus, the additional evidence received since the most recent 
final denials of the claims does not relate to the 
unestablished fact necessary to substantiate the claim by 
showing a link between a current diagnosis of any of the 
disabilities at issue and service, nor does it raise a 
reasonable possibility of substantiating any of the claims.  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the claimant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Accordingly, the Board finds that the claims for service 
connection for disabilities of the right shoulder, back, 
eyes, and kidney are not reopened.




Service Connection 

The Veteran seeks service connection for disabilities of the 
left knee and the ankles, to include arthritis.  Having 
carefully considered these claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that 
these appeals will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Moreover, in 
the case of arthritis, service connection may be granted if 
the disease is manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

The Veteran's service treatment records reveal that he 
complained of left ankle pain in June 1956; x-rays of the 
ankle were considered normal.  There were no other knee or 
ankle problems in service and no musculoskeletal 
complaints or findings on discharge medical examination in 
April 1957.

Because the service treatment records were generated with a 
view towards ascertaining the Veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value, with 
regard to the time frame indicated.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Private treatment records reveal that the Veteran incurred 
abrasions in April 1973 when he fell at work and hit his 
left ankle and leg.  

The Veteran complained on VA examination in January 1974 
of pain in the shoulder, knees, and left ankle.  The 
diagnoses included hypertrophic arthritis of the knees and 
ankles by x-ray.  This initial postservice evidence of a 
chronic knee or ankle disability is over 16 years after 
service discharge.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (a lengthy period without complaint or 
treatment is evidence that there has not been a continuity 
of symptomatology, and weighs heavily against the claim).

Private treatment records for November 1984 reveal 
degenerative arthritis of the left knee.

On VA joint evaluation in April 2009, the examiner 
concluded that, due to the lack of significant physical 
findings in service, lack of evidence of a significant 
service injury, mild degenerative changes on diagnostic 
studies, and lack of lower extremity deformities, the 
Veteran's bilateral knee arthritis, bilateral tibial 
tendonosis, and right shoulder rotator cuff tendonosis 
were considered current conditions most likely due to the 
Veteran's genetic predisposition, age, and postservice 
vocation as a construction worker.  

Because there is no evidence of a left knee disability, a 
right ankle disability, or a left ankle disability, to 
include arthritis, in service or for many years after service 
discharge, and because there is no nexus opinion linking any 
of these disorders to service, as the only nexus opinion on 
file is against the claims, service connection for a left 
knee disability, a right ankle disability, and a left ankle 
disability, to include arthritis, is not warranted.  

The Board has considered the written statements by and on 
behalf of the Veteran in making the above decisions.  
However, a layperson without the appropriate medical training 
and expertise, such as the Veteran, is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the Veteran's claims for service connection for 
disabilities of the left knee and ankles, to include 
arthritis, the preponderance of the evidence is against these 
claims and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).






ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for a right shoulder disability, to 
include arthritis and arthralgia, has not been submitted, the 
appeal is denied.

As new and material evidence sufficient to reopen the claim 
of service connection for a back disorder, to include 
arthritis, has not been submitted, the appeal is denied.

As new and material evidence sufficient to reopen the claim 
of service connection for an eye disorder, to include 
chalazion of the left eyelid and conjunctivitis, has not been 
submitted, the appeal is denied.

As new and material evidence sufficient to reopen the claim 
of service connection for a kidney condition has not been 
submitted, the appeal is denied.

Service connection for left knee disability, to include 
arthritis, is denied.

Service connection for right ankle disability, to include 
arthritis, is denied.

Service connection for left ankle disability, to include 
arthritis, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


